[¶ 48.] ZINTER, Justice
(dissenting).
[¶ 49.] In order to establish standing, Seeba must demonstrate some actual or threatened injury due to Lewis & Clark’s proposed route of the pipeline. See H & W Contracting, 2001 SD 107, ¶9, 633 N.W.2d at 171. To analyze this question, it must be remembered that in order to utilize eminent domain, Lewis & Clark must show that its proposed taking complies with all statutory conditions on the exercise of that right. Illinois Cent. R. Co. v. East Sioux Falls Quarry Co., 33 S.D. 63, 144 N.W. 724, 726 (1913). Although SDCL 46-8-1 generally authorizes Lewis & Clark to utilize eminent domain, SDCL 46-8-1.2 creates restrictions or conditions on the exercise of that right. SDCL 46-8-1.2 provides that “no routes acquired under the provisions of this chapter may be located within two hundred fifty feet of a dwelling.”
*838[¶ 50.] In applying such statutory conditions, this Court has emphatically stated that the party exercising the statutory right of eminent domain must establish compliance with all statutory conditions. Our seminal case on this subject provides:
[I]t devolves upon a party seeking, through delegated power, to exercise the right of eminent domain to show: (1) That such party is within the class to whom the power has been delegated. (2) That all conditions precedent have been complied with. (3) That the purpose for which the property is to be taken is one of the purposes enumerated in the statute. (4) That the property is to be taken for a public use. (5) That the particular property sought to be taken is necessary to the accomplishment of the public purpose intended.
Illinois Cent. R. Co., 144 N.W. at 726 (emphasis original). And, in determining whether a statutory condition has been satisfied, this Court has further required strict compliance.
The power of eminent domain being a power which is possessed by [an entity] solely by being delegated to such [entity] by the sovereign power of the state, its existence depends upon a strict compliance with each and every condition prescribed by such sovereign power, (citations omitted).
Id.; Ehlers v. Jones, 81 S.D. 351, 135 N.W.2d 22, 22 (1965) (stating that “[proceedings to take private property by condemnation are special in character and must be conducted in strict accordance with governing statutes”). We finally note that in determining whether a statutory condition has been satisfied, we look to the purpose of the statute. Illinois Cent. R. Co. 144 N.W. at 726.
[¶ 51.] As previously noted, the purpose of SDCL 46-8-1.2 is to protect individuals from the danger and inconvenience of having a pipeline located within 250 feet of their dwelling. See supra ¶¶ 23-24. However, Lewis & Clark proposes to locate the pipeline approximately 140 feet from Seeba’s dwelling. Therefore, Seeba will be subjected to a threatened injury as a result of Lewis & Clark’s placement of the pipeline. More importantly, Lewis & Clark’s proposed location violates a statutory condition on the exercise of the right of eminent domain. “[C]ondemnation proceedings in which statutes have been ignored or with which there have been no substantial compliance are void.” Ehlers, 135 N.W.2d at 23. Therefore, for both reasons, Seeba has standing to question Lewis & Clark’s right to exercise eminent domain under SDCL ch 46-8.
[¶ 52.] Although the Court correctly observes that the proposed route of the pipeline is physically located on neighboring property, there can be no question that Lewis & Clark’s proposed route will subject Seeba to a threatened injury because the pipeline will be approximately 140 feet from his dwelling. Furthermore, SDCL 46-8-1.2 is a condition precedent to the exercise of. eminent domain. Therefore, Seeba has standing to assert the setback restriction even though the pipeline is not on his property. Were that not the case, a pipeline could be located on a neighbor’s property immediately adjacent to the foundation of another property owner’s home. Under the language of the statutes, the Legislature could not have intended such a result.
[¶ 53.] The Court finds no standing because: 1) Seeba would be a stranger to the ultimate condemnation proceeding and 2) the statute grants no right to “dictate” or “control” the location of a pipeline easement on another’s property. Supra ¶¶ 44, 45. However, even if true, these propositions are irrelevant because SDCL 46-8-1.2 does not purport to permit one landowner to dictate or control the terms of a *839taking on another landowner’s property. Rather, as previously noted, the statute is a restriction and condition precedent to Lewis & Clark’s right to utilize eminent domain. See supra ¶ 16. Thus, the proper question is not, as the majority opinion phrases it, whether Seeba may control the location of the pipeline on someone else’s property. The proper question, as our cases firmly demonstrate, is whether Lewis & Clark may exercise eminent domain under SDCL ch 46-8 when Lewis & Clark proposes to locate the pipeline in violation of a statutory condition on the exercise of that right.
[¶ 54.] Because Lewis and Clark has not established compliance with the 250 foot setback condition for the exercise of eminent domain under SDCL ch 46-8, I would affirm and hold that under SDCL 46-8-1.2, Seeba’s proximity to the pipeline provides standing to object to the exercise of eminent domain at that location.
[¶ 55.] GILBERTSON, Chief Justice, joins this dissent.
[¶ 56.] ZINTER, Justice, writing the opinion on Issues 2(e) and 2(f).

2(e) May a Landowner, Who has Actual Knowledge of the Intended Pipeline Route, Construct a Dwelling House, Other Building, or Noncommercial Orchard or Garden to Block or Alter Construction of the Intended Pipeline?

[¶ 57.] The circuit court concluded that:
A landowner may construct a dwelling house or other building on the premises, or plant a noncommercial garden or orchard, anywhere the owner desires at any time before a condemnation action is completed, and invoke the restrictions contained in SDCL 46-8-1.2, notwithstanding such owner’s actual knowledge of the intended pipeline route, or the filing of a public notice or condemnation case declaring the intended pipeline route.
Lewis & Clark contends that the circuit court erred in its ruling on this issue. We agree with Lewis & Clark.
[¶ 58.] The rules of property ownership at the time of taking are relatively well-established in South Dakota. Article XVII, section 18 of the South Dakota Constitution provides:
[m]unicipal and other corporations and individuals invested with the privilege of taking private property for public use shall make just compensation for property taken, injured or destroyed, by the construction or enlargement of their works, highways, or improvements, which compensation shall be paid or secured before such taking, injury or destruction.
(emphasis added). This right of compensation does not become vested until the date of the takings decision or the date on which the takings hearing is waived. SDCL 21-35-25. See also SDCL 21-35-10.1 (stating that the right to take may be challenged.) Thus, the condemning authority gains no right to possession of the property until it pays the full amount of condemnation judgment and costs. City of Sioux Falls v. Missouri Basin Mun. Power Agency, 2004 SD 14, ¶ 2, 675 N.W.2d 739, 740. However, the landowner’s right to retain possession during this period is not the same as the right to benefit from collateral rights associated with a taking.
[¶ 59.] The question here is whether a landowner may, before possession is transferred, obstruct a pipeline route by intentionally constructing buildings or planting orchards or gardens to invoke collateral setback restrictions. Although the parties have not directed this Court to any authority addressing this issue, we note a helpful analogy in the law that prohibits a landowner from benefiting from rising land *840values after the location of a taking and the scope of the project have been announced.
[¶ 60.] This scope of the project rule prohibits a landowner from asserting a claim for increased compensation as a result of increasing land values after the taking has been announced. This Court follows the test set forth in United States v. Reynolds, 397 U.S. 14, 90 S.Ct. 803, 25 L.Ed.2d 12 (1970), stating that: “[I]f the ‘lands were probably within the scope of the project from the time the Government was committed to it’ no enhancement in value attributable to the project is to be considered in awarding compensation.” City of Sioux Falls v. Johnson, 1999 SD 16, ¶ 42, 588 N.W.2d 904, 912-13 (citing Reynolds, 397 U.S. at 21, 90 S.Ct. at 807, 25 L.Ed.2d at 18 (quoting United States v. Miller, 317 U.S. 369, 377, 63 S.Ct. 276, 281, 87 L.Ed. 336, 344 (1943))). Under this rule, the land taken need not “be actually specified in the original plans for the project.” Id. All that must be shown is “that during the course of the planning or original construction it becomes evident that the land so situated would probably be needed for public use.” Id. In those situations, landowners may not seek the collateral benefit of enhanced land values arising from the announced taking. Similarly, we believe that if land is within the scope of a noticed taking, landowners should not be able to block or alter the route by constructing a dwelling house, other building, orchard or garden and thereafter claim entitlement to the collateral setback restrictions in SDCL 46-8-1.2.
[¶ 61.] Here, Lewis & Clark committed to the scope of the project and publicly began negotiations to obtain easements along the intended route. Therefore, just as landowners are not entitled to benefit from any advanced value attributable to the announced scope of this project, they are also not entitled to benefit from the setback limitations if they construct a building or plant an orchard or garden to obstruct or alter the announced route. Although landowners need not surrender possession until the taking, and although they may construct buildings or plant orchards or gardens at any time prior to the taking, landowners may not thereafter benefit from the collateral benefits of the setback limitation if it was evident that the land would be needed for the project.9

2(f) Does a Circuit Court have Authority to Modify the Setback Restrictions in SDCL 16-8-1.2 if the Court Finds that a Modification Does the “Least Possible Injury to Private Property, Consistent with Sound Engineering Principles and with Economic Feasibility” Under SDCL 16-8-1.1?

[¶ 62.] Lewis & Clark contends that the circuit court erred when it concluded that it could judicially modify the restrictions of SDCL 46-8-1.2. The circuit court apparently anticipated that the restrictions could be onerous under certain circumstances. Therefore, it concluded that if a modification of the proposed pipeline route does the “ ‘least possible injury to private property, consistent with sound engineering principles and with economic feasibility,’ the restrictions contained in SDCL 46-8-1.2 may be judicially modified” under the authority of SDCL 46-8-l.l.10 We disagree with the circuit court’s *841legal conclusion on this issue.11
[¶ 63.] The language of SDCL 46-8-1.1 and 46-8-1.2 reflects that section
I.1 creates a general restriction limiting use of eminent domain in a manner that creates the least possible injury to private property consistent with sound engineering principles and with economic feasibility. Section 1.2, however, creates additional specific setback restrictions. Thus, we construe the specific setback restrictions in section 1.2 to prevail over the general provisions of section 1.1. We do so because we have often noted that where more than one statute touches upon the same subject matter, we presume that the statute with the more specific language “relating to a particular subject will prevail over the general terms of another statute.” Martin-maas, 2000 SD 85, ¶ 49, 612 N.W.2d at 611 (citing Moss v. Guttormson, 1996 SD 76, ¶ 10, 551 N.W.2d 14,17).
[¶ 64.] We also note that although SDCL 46-8-1.1 does not authorize any modification of the setback conditions in SDCL 46-8-1.2, the circuit court’s construction would repeal them. However, absent express language authorizing that repeal, we do not presume that one statute repeals the other. On the contrary, “[w]here statutes appear to conflict, it is our responsibility to give reasonable construction to both, and if possible, to give effect to all provisions under consideration, construing them together to make them ‘harmonious and workable.’ ” City of Sioux Falls v. Eiooldt, 1997 SD 106, ¶ 14, 568 N.W.2d 764, 767 (citing Wiersma v. Maple Leaf Farms, 1996 SD 16, ¶ 4, 543 N.W.2d 787, 789).
[¶ 65.] Considering these provisions together to make them harmonious and workable, we conclude that the circuit court may not judicially modify the specific limitations of SDCL 46-8-1.2 through the general provisions of SDCL 46-8-1.1. We further conclude that section 1.1 was only intended to govern general pipeline parameters not addressed in section 1.2, such as the general route, size of the pipe, or width of the easements.
[¶ 66.] Affirmed in part and reversed in part and remanded.
[¶ 67.] GILBERTSON, Chief Justice, and SABERS, KONENKAMP and YON WALD, Circuit Judge, concur.
[¶ 68.] VON WALD, Circuit Judge, sitting for MEIERHENRY, Justice, disqualified.

. Although a landowner may not obstruct the pipeline within the scope of the project by intentionally constructing buildings, the circuit court found that the machine shed constructed by Buse was not constructed to try to obstruct the route. That factual finding has not been challenged on appeal.


. SDCL 46-8-1.1 provides:
Any exercise of the right of eminent domain under the provisions of this chapter shall do *841the least possible injury to private property, consistent with sound engineering principles and with economic feasibility.


. Although the landowners in these cases also disagree with the circuit court's ruling, they contend that the issue is not before this Court as the circuit court has not modified any of the restrictions of SDCL 46-8-1.2 and may never do so. However, we see an imminent conflict and address the issue.